Citation Nr: 1709709	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine (low back disability), rated as 10 percent disabling prior to July 10, 2012, and 20 percent disabling thereafter.

2.  Entitlement to an increased rating in excess of 10 percent for surgical reconstruction, left ankle (left ankle disability).

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for left knee disability as secondary to left ankle disability.

4.  Entitlement to service connection for left knee disability as secondary to left ankle disability.

5.  Entitlement to service connection for degenerative joint disease of the right knee as secondary to left ankle disability.

6.  Entitlement to service connection for right ankle disability as secondary to left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1980 to July 1980, and January 1994 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in relevant part, continued 10 percent ratings for low back and left ankle disabilities, denied service connection for right knee and ankle disabilities, and declined to reopen the Veteran's claim for left knee disability.

A March 2013 rating decision assigned a 20 percent rating for low back disability effective July 10, 2012, creating a staged rating as indicated on the title page. The Veteran has not withdrawn her appeal for higher ratings before or after the effective date of the increased rating. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The petition to reopen a claim of service connection for left knee is decided herein; the remainder of the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO denied service connection for left knee as secondary to the service-connected left ankle disability; although notified of the denial in a November 1998 letter, the Veteran did not initiate an appeal, and no new and material evidence was received within the one year appeal period.

2.  New evidence added to the record since the November 1998 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for left knee, and, when considered along with other evidence of record, provides a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision in which the RO denied a claim for service connection for left knee disability is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the service connection claim for left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, in connection with the current claim, VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this matter, given the fully favorable nature of the Board's decision.

At the time of the prior denial and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

The record reflects the RO initially denied the Veteran service connection for left knee in November 1998. The evidence then of record consisted of the Veteran's service treatment records, VA outpatient treatment records dated in 1998, and a VA examination report. The RO denied the claim, noting the absence of evidence of a current disability. 

After receiving notice of the denial, the Veteran did not file a notice of disagreement. No further communication regarding the matters of her entitlement to service connection for left knee was received until February 2010, when VA received her application to reopen her claim.  

Therefore, the November 1998 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. Notably, no pertinent exception to finality applies to the November 1998 rating decision.  No new and material evidence pertinent to the matter of service connection for left knee disability was received during the remainder of the appellate period following notice of the November 1998.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new. This analysis is undertaken by comparing the newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

With regard to the previously denied claim for service connection for left knee disability, new evidence includes VA treatment records reflecting a diagnosis of degenerative joint disease of the left knee, as well as a VA examination report and etiological opinion. This evidence establishes a previously missing element to the service connection claim, namely, a current disability.

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted. See Molloy v. Brown, 9 Vet. App. 513 (1996). Further, the language of 38 C.F.R. § 3.156 (a) creates a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In sum, the Board finds that the additional evidence received since the November 1998 denial is new and material within the meaning of 38 C.F.R. § 3.156 (a), warranting reopening of service connection for left knee.


ORDER

The application to reopen the claim for service connection for left knee disability is granted.


REMAND

Additionally evidentiary development is necessary to fulfill VA's duty to assist the Veteran in this appeal.

With regard to the claims for increased ratings of the low back and left ankle disabilities, the Board must reconsider these issues in light of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

Here, the findings of the Veteran's service-connected low back and left ankle disabilities documented in the most recent VA examinations dated in July 2013 (left ankle) and July 2016 (low back) do not meet the specifications of Correia. Specifically, the examiners did not address whether the range of motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing. Given this, the examinations are inadequate. Therefore, further examination is necessary prior to adjudicating the claims for increased ratings. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Regarding the Veteran's claims for service connection for left and right knee disabilities, the Veteran contends that her knee disabilities are secondary to her service-connected left ankle disability. She was provided a VA examination for these claims in September 2010. While the examiner opined that the Veteran's knee disabilities were not "caused by or a result of" the left ankle disability, no opinions regarding aggravation were provided. As the September 2010 examiner's opinion does not address aggravation, a remand for a new VA examination and etiological opinion is necessary. Barr, supra.

With regard to the claim for right ankle disability, the Veteran contends that the right ankle disability is a result of overcompensating for her left ankle disability. See, e.g., November 2010 notice of disagreement. VA treatment records reflect that the Veteran walked with an antalgic gait. Additionally, VA treatment records throughout the appeal period reflect treatment for "ankle;" although the left ankle is often described, it is unclear as to whether the Veteran received treatment for the right ankle disability as well. The Veteran has not yet been afforded a VA examination to determine whether the right ankle disability is caused or aggravated by the service-connected left ankle disability. Lay assertions of such a nexus may trigger the "low threshold" to VA's duty to afford an examination. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The etiology of the Veteran's right ankle disability, moreover, is a matter of medical judgment requiring judgment beyond those of lay persons; the Board may not, absent supporting medical opinions of record, find that the Veteran's lay assertion of a nexus is correct or incorrect. Accordingly, on remand, the Veteran must be afforded a VA examination to determine whether any current right ankle disability is caused or aggravated by her service-connected left ankle disability.

Regarding the evidentiary record, the Veteran has asserted that she underwent a lumbar laminectomy in January 2017 at the VAMC Kansas City, and instructed VA to obtain such records prior to adjudicating her claim for increased rating for low back disability. It does not appear that VA treatment records since December 2016 have been associated with the claims file. Moreover, as the Veteran has reported consistently receiving treatment at the VAMC Kansas City, efforts should be made to obtain all outstanding VA treatment records. The Board notes that the file contains VA treatment records from July 2009 to August 2010 and April 2013 to December 2016. 

Additionally, VA treatment records and a report of VA examination were associated with the claims file subsequent to the April 2013 statement of the case (which addressed the low back, right knee, and right ankle claims), as well as the November 2014 statement of the case (which addressed the left ankle claim).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence. 38 C.F.R. § 19.31 (b)(1). Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37 (a). As such, following completion of the remand orders described above, the AOJ should issue a SSOC which readjudicates all claims remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of treatment from the VA Medical Center in Kansas City, Missouri and associate such records with the claims file.

2.  Next, schedule the Veteran for an appropriate VA examination to determine the manifestations and current level of severity of her service-connected low back and left ankle disabilities in accordance with the current disability questionnaire. The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination. The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail. With respect to range of motion testing, this information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia. The examination report must confirm that all such testing has been made and reflect the results of the testing. If the testing cannot be conducted, the examiner must explain why.

The examiner must provide an explanation for any opinions expressed.

3.  Schedule the Veteran for a VA examination to address the severity and etiology of his bilateral knee and left ankle disabilities. The claims file, including a copy of this remand, must be made available to the examiner for review on conjunction with the examination. All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. The examiner is requested to obtain a detailed history of the Veteran's symptoms.

The examiner should provide opinions regarding the following:

a) Whether a right knee disability was either (i) caused or (ii) aggravated (permanently worsened beyond normal progression) by the service-connected left ankle disability;

b) Whether a left knee disability was either (i) caused or (ii) aggravated by the left ankle disability; and

c) Whether a right ankle disability was either (i) caused or (ii) aggravated by the left ankle disability.

The examiner should provide a complete rationale for any opinion given.

4.  The Veteran must be given adequate notice of the date and place of any requested examinations. A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim. 38 C.F.R. § 3.655.

5. Thereafter, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



